SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant x Filed by a Party other than the Registrant o Check the appropriate box: x Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as Permitted by Rule 14a-6(e)(2)) o Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material Pursuant to §240.14a-11(c) or §240.14a-12 American Independence Funds Trust (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filling Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): x No Fee Required o Fee computed on table below per Exchange Act Rules 14a(6)(i)(4) and 0-11 (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total Fee Paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, of the Form or Schedule and the date of its filing. (1) Amount Previously Paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: American Independence Funds Trust American Independence Carret Core Plus Fund American Independence Hillcrest Small Cap Value Fund American Independence JAForlines Global Tactical Allocation Fund American Independence Kansas Tax-Exempt Bond Fund American Independence Multi-Manager International Fund American Independence Navellier Large Cap Growth Fund American Independence U.S. Inflation-Protected Fund 1345 Avenue of the Americas, 2nd Floor New York, NY 10105 (866) 410-2006 www.americanindependence.com December , 2016 Dear Shareholder: On behalf of the Board of Trustees of American Independence Funds Trust (the “Trust”), I cordially invite you to attend a Special Meeting of Shareholders of each of the separate investment series listed above (each a “Fund” and collectively, the “Funds”), to be held at 10:00 a.m. (Eastern time) on February 8, 2017, at the Trust’s offices located at 1345 Avenue of the Americas, 2nd Floor, New York, NY 10105. While we encourage you to read the full text of the enclosed Joint Proxy Statement, we are also providing you with a brief overview of the proposals, which are as follows: (1) Approval of a New Advisory Agreement. RiskX Investments, LLC (“RiskX Investments”or the“Adviser”), your Fund’s investment adviser, intends to enter into a definitive agreement with Manifold Partners, LLC (“Manifold”), an SEC registered investment adviser headquartered in California, whereby Manifold would acquire a majority of the membership interests in RiskX Investments (the “Transaction”). The Transaction is expected to close in the first quarter of 2017 and is subject to approval by shareholders of the registered investment companies for which RiskX Investments serves as investment adviser and satisfaction of other customary closing conditions. Pursuant to the Transaction, Manifold will acquire at least 75% of the then-outstanding membership interests in the Adviser. Under applicable law, the Transaction will result in the automatic termination of each Fund’s current investment advisory agreement under which RiskX Investments serves as investment adviser to your Fund.In order to permit RiskX Investments to continue to serve as investment adviser to your Fund, securities laws require Fund shareholders to approve a New Advisory Agreement. (2) Approval of New Sub-Advisory Agreements with Existing Sub-Advisers. RiskX Investments has retained sub-advisers to manage the assets of certain Funds.The sub-adviser to each Fund is identified in the enclosed Joint Proxy Statement.The current investment sub-advisory agreements under which the sub-advisers serve the Funds will automatically terminate upon the closing of the Transaction.In order to permit your Fund’s sub-adviser(s) to continue to serve as sub-adviser(s) to your Fund, securities laws require Fund shareholders to approve a new investment sub-advisory agreement. (3) Approval of Manifold as an Additional Sub-Adviser to All Funds (except the Multi-Manager International Fund). Shareholders of the Carret Core Plus Fund, Hillcrest Small Cap Value Fund, JAForlines Global Tactical Allocation Fund, Kansas Tax-Exempt Bond Fund, Navellier Large Cap Growth Fund, and the U.S.
